Title: From James Madison to Thomas Todd, 15 February 1824
From: Madison, James
To: Todd, Thomas


        
          My dear Sir
          Montpellier Feby. 15. 1824
        
        We have seen in the Newspapers that you had accomplished the long journey which brought you to Washington; and been very sorry to learn from Mrs. Cutts that the great fatigue of it had left you under some indisposition. Her letter by the last mail has relieved us from any serious apprehensions. We had indulged the hope that you would have been able to leave Frankfort in time to give us the pleasure of having you with us a few days before the commencement of your official labours; and I need not tell you how great the pleasure would have been. We now flatter ourselves that you will indemnify us on your return. If hopes wishes and intreaties can prevail we shall assuredly not be disappointed. The opportunities are so rare, & the future always so uncertain, that our anxiety not to lose one may be inferred from the warm place you have in our affections. Do not then let any dif⟨ficulty⟩ not absolutely insurmountable prevent us from expressing this on the spot where it can be best expressed. As you doubtless hear frequently & directly from Mrs. Todd, it can scarcely be necessary to say that one of her charming letters (Jany. 29) to her sister gives a favorable account of her own health, & that of the circle of wch. she is the attractive center. Drop us a few lines, my dear Sir, which we trust will inform us of the re-establishment of your health, and of your intention to gratify us with a call on your return. A few days of repose here will be a proper interval between the mental fatigues at Washington, and those of the long journ[e]y which are to be resumed. Accept our united & best wishes for your health and all other blessings
        
          James Madison
        
      